UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-11550 Pharmos Corporation (Exact name of registrant as specified in its charter) Nevada 36-3207413 (State or other jurisdiction of incorporation or organization) (IRS Employer Id. No.) 99 Wood Avenue South, Suite 311 Iselin, NJ 08830 (Address of principal executive offices) Registrant's telephone number, including area code: (732) 452-9556 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of August 4, 2010, the Registrant had outstanding 59,585,273 shares of its $.03 par value Common Stock. INDEX PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART IIOTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 Part I. Financial Information Item 1 Financial Statements PHARMOS CORPORATION Condensed Consolidated Balance Sheets June 30, 2010 December 31, 2009 Assets (Unaudited) (Unaudited) Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net Other assets Total assets $ $ Liabilities and Shareholders’ Equity Accounts payable $ $ Accrued expenses Accrued wages and other compensation - Total current liabilities Convertible debenture Total liabilities Shareholders’ Equity Preferred stock, $.03 par value, 1,250,000 shares authorized, none issued and outstanding - - Common stock, $.03 par value; 120,000,000 shares authorized, 59,438,214 and 59,291,154 issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Paid-in capital in excess of par Accumulated deficit (210,731,450 ) (209,808,093 ) Treasury stock, at cost, 2,838 shares (426 ) (426 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 1 PHARMOS CORPORATION (Unaudited) Condensed Consolidated Statements of Operations Three months ended June 30, Six months ended June 30, Expenses Research and development $ In–process research and development Vela milestone - - - General and administrative Depreciation and amortization Total operating expenses Loss from operations ) Other (expense) income Debt conversion expense - ) - ) Interest income Interest expense ) Other income (expense) Other expense, net ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 2 Pharmos Corporation (Unaudited) Condensed Consolidated Statements of Cash Flows Six months ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Non cash debt conversion expense - Amortization of deferred financing fees Debenture interest paid in common stock Stock based compensation Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable ) ) Accrued expenses ) Accrued wages and other compensation ) ) Milestone payable - Other liabilities - ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of fixed assets ) - Proceeds from disposition of fixed assets - Net cash (used in) provided by investing activities ) Cash flows from financing activities Proceeds from issuance of common stock and warrants, net - Net cash provided by financing activities - Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Common shares issued for accrued interest $ $ Write off of deferred financing fees with conversion of debentures $ - $ Conversion of debentures to common stock $ - $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. 3 Notes to Condensed Consolidated Financial Statements (unaudited) Basis of Presentation The accompanying unaudited interim condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accrual adjustments, considered necessary for a fair statement have been included. Operating results and cash flows for the three and six month period ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The December 31, 2009 consolidated balance sheet was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America and included in the Form 10-K filing. At June 30, 2010, the Company had $3.6 million in cash which at the current burn rate should be sufficient until at least December 31, 2011. However, the Company’s ultimate ability to continue operating in the long term is largely dependent upon achieving a collaboration agreement with a pharmaceutical partner or raising additional capital to advance its compounds (see note 2). 1.The Company Pharmos Corporation (the Company or Pharmos) is a biopharmaceutical company engaged in the discovery and development of novel therapeutics to treat a wide range of diseases of the nervous system. The Company is not currently pursuing any clinical development activities. With limited cash resources, the strategy is to seek a pharmaceutical partner with the appropriate GI clinical, scientific and financial resources for further development of Dextofisopam. Dextofisopam – for irritable bowel syndrome Dextofisopam is Pharmos’ lead product for diarrhea predominant irritable bowel syndrome (IBS-d). Data from both a Phase 2a Proof-of-Concept study and a Phase 2b Dose-Ranging study strongly support the efficacy of the molecule at the 200 mg BID dosage level.Importantly, in both of these studies, dextofisopam was very well-tolerated. While IBS is not a life threatening disease, it can be debilitating and represents a large unmet medical need. Previously approved treatments for IBS include Lotronex from GSK and Zelnorm from Novartis, both of which were both withdrawn after highly successful market launches because of unexpected serious side effects. Lotronex was subsequently relaunched, but with a black box warning label. Dextofisopam is an enantiomer of racemic tofisopam, a drug that has been used safely for over 30 years, and has exhibited an excellent safety profile in clinical trials to date. Pharmos, together with Vela Pharmaceuticals (Vela) which merged with Pharmos in 2006, has advanced the compound through Phase 2b. The placebo-controlled Phase 2a trial (N141) studied a 200mg dose of Dextofisopam and produced statistically significant results that formed the basis for a Phase 2b clinical trial. The Phase 2b trial (N324) studied 100 mg, 200 mg and 300 mg doses of Dextofisopam.While the Phase 2b trial did not meet its primary endpoint (percent of weeks with overall adequate relief) with statistical significance, the trial clearly showed drug activity, especially at the 200 mg dose level, confirming the efficacy in the Phase 2a trial. Statistical significance was achieved in multiple variables in month 3, including overall relief. Statistical significance for the primary endpoint was not achieved because of a much higher than expected placebo response rate in the 2b trial, compared with the 2a trial. This higher-than-expected placebo-response may have been largely due to the inclusion of multiple active treatment arms in the study.The addition of sites and change in CRO during the course of the Phase 2b trial may also have been a factor in the higher placebo response. 4 Taken together, the results of the Phase 2a and Phase 2b trials make a compelling argument for further development of Dextofisopam for the treatment of IBS-d. The drug shows strong signals for activity, and appears to be very well-tolerated. Pharmos considers that the next development step will be to conduct a Phase 2c clinical trial. Cannabinoid – program for neuropathic pain Pharmos’ cannabinoid research was geared toward development of selective and specific CB2 receptor agonists. By activating CB2 receptors, CB2 agonists inhibit autoimmune and inflammatory processes, and are likely to be useful for treating pain, autoimmune, inflammatory and degenerative disorders.Although progress has been made, the early stage of this work and resource limitations have resulted in termination of these programs. Pharmos’ strategy is to sell or out license the technology developed around the cannabinoid research.Pharmos had developed these compounds in preclinical testing for neuropathic pain. In November 2009 the Company entered into a Material Transfer Agreement whereby a European company will perform certain experiments with samples of our synthetic selective cannabinoid receptor CB2 agonist. Tianeptine – for irritable bowel syndrome Tianeptine, a potential follow-on product to Dextofisopam, has completed late-preclinical development for the treatment of irritable bowel syndrome (IBS). Tianeptine, a racemic molecule, has been marketed outside the United States since 1988 for the treatment of depression. Preclinical studies support the potential utility of Tianeptine for the treatment of functional gastrointestinal disorders and, in particular, IBS. Pharmos has established patent rights for the use of Tianeptine and its enantiomers for the treatment of IBS and functional dyspepsia. Tianeptine is available for out-licensing. Tofisopam – other therapeutic indicators The Company owns the rights to both R and S Tofisopam. Dextofisopam is the R enantiomer of racemic tofisopam and is being developed for IBS as described above. The Company is also exploring the potential of S-Tofisopam, an enantiomer of racemic tofisopam, in several indications in which it has shown signals of activity in prior clinical trials or preclinical models. The Company has corporate offices in Iselin, New Jersey. 2.Liquidity and Business Risks Except for 2001, the Company has experienced operating losses every year since inception in funding the research, development and clinical testing of our drug candidates. The Company had an accumulated deficit of $210.7 million as of June 30, 2010 and expects to continue to incur losses going forward. Such losses have resulted principally from costs incurred in research and development and from general and administrative expenses. Previously the Company had financed its operations with public and private offerings of securities, advances and other funding pursuant to an earlier marketing agreement with Bausch & Lomb, grants from the Office of the Chief Scientist of Israel, research contracts, the sale of a portion of its New Jersey net operating loss carryforwards (NOL’s), and interest income. At June 30, 2010, the Company had $3.6 million in cash which at the current burn rate should be sufficient until at least December 31, 2011. However, the Company’s ultimate ability to continue operating in the long term is largely dependent upon achieving collaboration with a pharmaceutical partner or raising additional capital to advance its compounds. The Company has in the past pursued various funding and financing options; however management believes that future funding or financing options may be challenging because of the current environment. 5 Also, the Company does not currently have the finances and resources to complete full clinical trials for its lead compound, Dextofisopam. Nevertheless the Company is exploring the feasibility of smaller trials using Dextofisopam in other therapeutic indications or commencing pre-clinical development on its other intellectual property assets which could further reduce the Company’s current resources. 3.Significant Accounting Policies Basis of consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries: Pharmos Ltd and Vela Acquisition Corp.All significant intercompany balances and transactions are eliminated in consolidation. Cash and Cash Equivalents Cash and Cash Equivalents as of June 30, 2010 consist primarily of a money market fund invested in short term government obligations. Concentration of Credit Risk Financial instruments that subject the Company to credit risk primarily consist of cash and cash equivalents. The Company maintains its cash and cash equivalent balances with a high quality financial institution who invests the Company’s funds in Government short-term instruments. Consequently the Company believes that such funds are subject to minimal credit risk. Income Taxes The Company accounts for income taxes in accordance with the provisions of FASB ASC Topic 740. “Accounting for Income Taxes” (“ASC – Topic 740”).Under the asset and liability method of Topic 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards.Deferred tax assets and liabilities, if any, are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under Topic 740, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. In the normal course of business the Company is subject to examination by taxing authorities. At present, there are no ongoing audits or unresolved disputes with the various tax authorities that the Company files with. There were no uncertain tax positions at June 30, 2010 or December 31, 2009, as the Company’s tax positions for the open years meet the recognition thresholds of more likely than not to be sustained upon examination. Foreign exchange The Company's foreign operations were principally conducted in U.S. dollars. Any transactions or balances in currencies other than U.S. dollars are remeasured and any resultant gains and losses are included in other income (expense). To date, such gains and losses have been insignificant. Fair value of financial instruments The carrying amounts of the Company’s financial instruments, including cash and cash equivalents, investments, other receivables, other assets, accounts payable and accrued liabilities approximate fair value due to their short term maturities. 6 The Company has estimated the fair value of the $1,000,000 outstanding convertible debenture due November 1, 2012 to be approximately $400,000 at June 30, 2010.In determining the fair value the Company used a level 3 input (unobservable) discount rate of 35%. Management used a discount rate they believe was most relevant given the business risks described in Note 2 of the financial statements and because they have been unable to raise third party financing during the past several years. Equity based compensation During the six months ended June 30, 2010 and 2009, the Company recognized equity based compensation expense of $91,267 and $65,585, respectively, for restricted stock and stock options which was recognized in the Consolidated Statement of Operations. As of June 30, 2010, the total compensation costs related to non-vested stock options not yet recognized is $162,174 and the Executive Chairman of the Board Robert Johnston’s restricted stock charges are $187,000 which will be recognized over the remaining requisite service period. During the six months ended June 30, 2010 and 2009, executive and outside directors of the Company were granted stock options under the Pharmos 2000 Stock Option Plan per the table below: Period Ended Grants Issued Weighted Average Exercise Price Weighted Average Fair Value June 30, 2010 $ $ June 30, 2009 $ $ Reclassification Certain amounts in prior periods have been reclassified to conform to the 2010 financial statement presentation. Recent Accounting Pronouncements In October 2009, the FASB issued ASU No.2009-13, Multiple-Deliverable Revenue Arrangements ("ASU 2009-13"). ASU 2009-13, amends existing revenue recognition accounting pronouncements that are currently within the scope of Codification Subtopic 605-25 (previously included within EITF00-21, Revenue Arrangements with Multiple Deliverables ("EITF00-21"). The consensus to ASU 2009-13 provides accounting principles and application guidance on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. This guidance eliminates the requirement to establish the fair value of undelivered products and services and instead provides for separate revenue recognition based upon management's estimate of the selling price for an undelivered item when there is no other means to determine the fair value of that undelivered item. EITF00-21 previously required that the fair value of the undelivered item be the price of the item either sold in a separate transaction between unrelated third parties or the price charged for each item when the item is sold separately by the vendor. Under EITF00-21, if the fair value of all of the elements in the arrangement was not determinable, then revenue was deferred until all of the items were delivered or fair value was determined. This new approach is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010 and allows for retroactive application. The Company is currently evaluating the potential impact of this standard on its financial position and results of operations. 7 In April 2010, the FASB issued ASU No.2010-17, Milestone Method of Revenue Recognition ("ASU 2010-17"). ASU 2010-17, updates guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate with the scope of Codification Subtopic 605 (previously included within EITF00-21, Revenue Arrangements with Multiple Deliverables ("EITF00-21"). The consensus to ASU 2010-17 provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for research or development transactions. Research or development arrangements frequently include payment provisions whereby a portion or all of the consideration is contingent upon milestone events such as successful completion of phases in a drug study or achieving a specific result from the research or development efforts. An entity often recognizes these milestone payments as revenue in their entirety upon achieving the related milestone, commonly referred to as the milestone period. This new approach is effective prospectively for milestones achieved in fiscal years beginning on or after June15, 2010 and allows for retroactive application. The Company is currently evaluating the potential impact of this standard on its financial position and results of operations as there are not currently any milestones that will be achieved. Subsequent Events In the third quarter of 2010, the Company elected to pay the interest on its 10% Convertible Debentures due November 2012 incurred through the fifth interest payment date, July 15, 2010, in common stock to the remaining debenture holder. The dollar amount of interest incurred from January 15, 2010 to July 15, 2010 to be paid in stock amounted to $50,000 which, converted at $0.34 per share, resulted in an aggregate of 147,059 shares issued to the debenture holder. 4.Convertible Debentures On January 3, 2008, Pharmos Corporation completed a private placement of its 10% Convertible Debentures due November 2012. At the closing the Company issued $4,000,000 principal amount of the Debentures, at par, and received gross proceeds in the same amount. The purchasers consisted of certain existing investors in the Company, namely Venrock Associates (which is affiliated with Anthony B. Evnin), New Enterprise Associates (which is affiliated with Charles W. Newhall, III), Lloyd I. Miller, III and Robert F. Johnston. The Debentures mature the earlier of November 1, 2012 or the sale of the Company. The Debentures, together with all accrued and unpaid interest thereon, may be repaid, without premium or penalty, commencing on November 1, 2011. Starting on November 1, 2009, any outstanding Debenture may be converted into common shares at the option of the holder. The conversion price is fixed equal to $0.70 per share. The Debentures bear interest at the rate of 10% per annum, payable semi-annually either in cash or common stock of the Company at the option of the Company, provided that an effective registration statement is in effect. A registration statement covering the resale of the shares underlying the debenture held by one of the four debenture holders, Lloyd I. Miller, III, was declared effective in February 2010. On April 21, 2009, Venrock Associates (which is affiliated with Anthony B. Evnin, a Director of the Company), New Enterprise Associates (which is affiliated with Charles W. Newhall, III, a Director of the Company) and Robert F. Johnston, the Company’s Executive Chairman of the Board of Directors, agreed to convert as of such date the Company’s 10% Convertible Debentures due November 1, 2012 held by them, comprising an aggregate of $3,000,000 in principal amount, at a conversion price of $0.275 per share.Accrued but unpaid interest on their debentures, aggregating $80,403, was also converted on such date, at a conversion price of $0.34 per share.An aggregate of 11,145,570 shares was issued upon conversion of the principal and accrued but unpaid interest on the debentures. 8 In the first quarter of 2010, the Company elected to pay the interest on its 10% Convertible Debentures due November 2012 incurred through the fourth interest payment date, January 15, 2010, in common stock to the remaining debenture holder. The dollar amount of interest incurred from July 15, 2009 to January 15, 2010 to be paid in stock amounted to $50,000 which, converted at $0.34 per share, resulted in an aggregate of 147,059 shares issued to the debenture holder. 5.Milestone Commitments In 2006, the Company acquired Vela, which had a Phase II product candidate, Dextofisopam, in development to treat IBS. The Company has dedicated substantial resources to advance clinical development of this product candidate. The Vela acquisition also includes additional compounds in preclinical and/or clinical development for neuropathic pain, inflammation and sexual dysfunction. The Company issued 6.5 million shares of common stock and paid $6 million to Vela shareholders at closing. The amended Merger Agreement also includes additional performance-based milestone payments to the Vela stockholders related to the development of Dextofisopam, aggregating up to an additional $8 million in cash and the issuance of up to an additional 13,500,000 shares of Pharmos common stock. None of the conditions requiring issuance of these contingent shares or funding these payments were met at December 31, 2009 and June 30, 2010 except for a $1.0 million milestone payment made by Pharmos due upon the study’s commencement which was paid in 2008. The remaining milestones are as follows: ·$1 million cash + 2 million shares of Pharmos common stock: Final patient enrolled in Phase 2b trial (1) ·$2 million cash + 2.25 million shares: Successful completion of Phase 2b (milestone not met) ·$2 million + 2 million shares: NDA submission ·$2 million cash +2.25 million shares: FDA approval ·1 million shares: Approval to market in Europe or Japan ·4 million shares: $100 million sales of Dextofisopam, when and if approved, in any 12-month period (1) The milestone was reached when the final patient was enrolled in the Dextofisopam Phase 2b trial and was recognized in the first quarter of 2009 as all probability criteria were met. The milestone had two components, a cash portion of $1,000,000 and a share portion of 2,000,000 shares valued at $180,000.The total charge in the first quarter 2009 was $1,180,000. The shares were issued in November 2009 under the terms of the Amendment #3 to the agreement and plan of merger. Under that amendment the payment of the cash portion was deferred until such time as 1) the Company successfully entered into a strategic collaboration or licensing agreement with a third party for the development of Dextofisopam resulting in an upfront cash fee of at least $10 million, and 2) payment of the cash milestone would still leave the Company with one year’s operating cash. The results of the Phase 2b trial were announced in September 2009 and reported that while there was clearly drug activity, the trial did not achieve its primary endpoints. Under the terms of the Vela acquisition agreement as amended, the 2 million shares were issued on November 2, 2009. The cash portion that was expensed in Q1 2009 was reversed in Q4 2009 since it is not deemed probable that the amended terms would be achieved. Since the trial results were not successful, no other milestones have been achieved. 6.Net Loss Per Common Share Basic and diluted net loss per common share was computed by dividing the net loss for the period by the weighted average number of shares of common stock issued and outstanding. For the periods ending June 30, 2010 and 2009, other potential common stock has been excluded from the calculation of diluted net loss per common share, as their inclusion would be anti-dilutive. 9 The following table sets forth the number of potential shares of common stock that have been excluded from diluted loss per share since inclusion would have been anti-dilutive. June 30, Stock options Convertible debenture Vela milestone - Restricted stock Warrants Total potential dilutive securities not included in loss per share 7.Common Stock Transactions In the first quarter of 2010, the Company elected to pay the interest on its 10% Convertible Debentures due November 2012 incurred through the fourth interest payment date, January 15, 2010, in common stock to the remaining debenture holder. The dollar amount of interest incurred from July 15, 2009 to January 15, 2010 to be paid in stock amounted to $50,000 which, converted at $0.34 per share, resulted in an aggregate of 147,059 shares issued to the debenture holder. On May 11, 2009, Robert Johnston, the Executive Chairman, was awarded 1,200,000 shares of restricted stock. 300,000 of such shares become vested and free from a risk of forfeiture on the first anniversary of the date hereof, and the remaining 900,000 shares shall become vested and free from a risk of forfeiture in quarterly increments over a three-year period commencing on the first anniversary of the grant date. Over the four year period, a total of $264,000 will be recorded as compensation expense. In the first six months of 2010, the Company expensed $33,000 for Mr. Johnston’s restricted stock. As of June 30, 2010, the Company had reserved 3,539,754 common stock shares for outstanding stock options.There were 18,000,000 outstanding warrants as of June 30, 2010. 8.Segment and Geographic Information The Company is active in one business segment: designing, developing, selling and marketing pharmaceutical products.On August 29, 2008 the Company announced that effective October 31, 2008 it would cease operations in Rehovot, Israel, and manage those activities out of the Company’s US headquarters in Iselin, New Jersey. The Company’s subsidiary in Israel, Pharmos Ltd. was voluntarily liquidated on May 30, 2010. Geographic information for the three and six months ending June 30, 2010 and 2009 are as follows: Three months ended June 30, Six months ended June 30, Net (loss) income United States $ ) $ ) $ ) $ ) Israel ) ) ) $ ) $ ) $ ) $ ) Capital Expenditures United States $ $
